     Case 5:18-cv-00725-DSF-ADS Document 16 Filed 06/26/20 Page 1 of 1 Page ID #:763



 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

8                                 UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11    OSCAR SUALEZ,                                Case No. 5:18-00725 DSF (ADS)

12                                 Petitioner,

13                                 v.              JUDGMENT

14    GEORGE JAIME,

15                                 Respondent.

16

17          Pursuant to the Court’s Order Accepting Report and Recommendation of United

18    States Magistrate Judge, IT IS HEREBY ADJUDGED that the above-captioned case is

19    dismissed with prejudice.

20

21     DATED: June 26, 2020
22                                               Honorable Dale S. Fischer
                                                 UNITED STATES DISTRICT JUDGE
23

24
